Citation Nr: 1813501	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-26 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a March 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In November 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a TDIU rating. During the November 2016 Board hearing, the Veteran testified that he receives Social Security Administration (SSA) benefits. The record does not reflect that records pertaining to SSA benefits have been sought by VA. Because SSA records are constructively of record and the Board cannot determine that such records are irrelevant based on the evidence at hand, they must be sought on remand. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In addition, the Veteran is service connected for diabetes, invertebral disc syndrome, coronary artery disease, and right and left lower extremity peripheral neuropathy. During the 2016 Board hearing, the Veteran testified that his symptoms have worsened since his last VA examination in May 2011 and this has impacted his ability to work. Therefore, a new examination must be obtained to evaluate the current state and functional effects of the Veteran's service-connected disabilities, i.e., diabetes, invertebral disc syndrome, coronary artery disease, and right and left lower extremity peripheral neuropathy.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should request directly from the SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination. All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran should be informed in writing.

2. After completing step 1, schedule the Veteran for a VA examination with an appropriate medical provider to determine the current state of his service-connected disabilities. The examiner should (a) provide an evaluation of the current severity of the Veteran's service-connected disabilities (diabetes, invertebral disc syndrome, coronary artery disease, and right and left lower extremity peripheral neuropathy) and (b) comment on how the Veteran's service-connected disabilities affect employability.
	
In proffering an opinion, the examiner must review the evidence of record, to include the medical records and the Veteran's statements, and take into consideration the Veteran's level of education, special training, and previous work experience, but NOT age or any impairment caused by nonservice-connected disabilities.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



